DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (11/17/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

    Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Acknowledgements

3.	The Examiner undersigned would like to thank Atty. J. Carpenter, (Reg. No. 62,747) for the amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (1 -8) remain pending in the application, of which claims (1 and 2) were amended. 

3.2.	The newly filed IDS dated on (12/01/2020), has been reviewed and considered under the provisions of 37 CFR 1.97.  

3.2.	The previously presented rejection under the 35 USC 112 is withdrawn in view of the new amendments and persuasive arguments provided.

3.3.	However, the new list of amendments provided on claims (1-2) raises a different type of 35 USC 112 issue, pending to be addressed; (see “Rejection section” for details.)

 Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the combined Friend/Wu as a whole, and in details teaches the use of captured “image pick-up data” for controlling the rotatably and executable mechanisms parts of the earth-machine, emphasis added, that for the most part were very well-known and used in the art, way before the invention was made/filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.3.	Regarding Applicant’s arguments/remarks the Examiner considers;

4.4.1.	Applicant argues a failure to disclose (…disallowing “camera-module” based on angular data formed by the boom with respect to the ground; [page 13]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, at least Friend teaches – generate, use and adaptively update a “3D/stereo terrain electronic map” (70) of the work site (100); [8: 05], able to identify position and location of the machine, parts and surrender. 
Friend further teaches a control module (55), receiving data from the installed machine-sensors and optical camera sensors (61 -68, 71, etc), able to control the position, orientation, and operation of the machine working parts; [6: 05]; also associated with the coordinate 
In the same filed of endeavor, Wu teaches an analogous control module, having a controller (30) able to manipulate the functionality of the pick-up sensors (M4) via module (76); (i.e. control the functional elements, including in/out, light, etc, device sensors; [0041-0043]) as shown in Figs. (3 -4). Wu further teaches a mode switch (allow/disallow feature implies) in the control module M4, [0061], based on the coordinate system formed between the work implement (i.e. boom (4) and bucket (6)) positioning and the ground surface, as shown in the coordinate system of Fig. 5 [0059-0063].

4.4.2.	Applicant further argues a failure to disclose the amended feature of (“image pick-up portion is arranged at different positions and/or distance from the work implement"; the examiner also disagrees because under the same BRI doctrine, at least Friend teaches - (“the first image pick-up portion (e.g. Friend teaches a similar configuration in Fig. 4, where  for ex. top-left sensor (67 or 71); [Friend]) is arranged at a position more distant from the work implement than the second image pick-up portion in a lateral direction of the main body (e.g. see position of the bottom-right sensor arranged at different distance from the work-implement, Fig. 4; [Friend])  
Friend further teaches - an optical axis of the first image pick-up portion and an optical axis of the second image pick-up portion are inclined away from the work implement at angles different from each other with respect to the central axis in a plan view in the lateral direction of the main body (e.g. see different angle (i.e. field of view FOV) of the four sensors having different axis positioning, Fig. 4 [Friend] as a distance from the main body is greater toward a front of the earth machine" (e.g. also including different distances from the main body applies; Fig. 4 [Friend]);

4.5.	Applicant argues the prima-facie obviousness requirements of the combined PA on record [page 15]. In this regard the Supreme Court have been clear regarding the principles of obviousness based on its precedent that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, and/or when the claims define identical subject matter, not necessarily defined by the same terminology.

4.6.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim rejection section

35 USC 112 (b)

5.     The following is a quotation of 35 U.S.C. 112:
(B) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

the central axis in a plan view”), however there is insufficient antecedent basis for the origination and characteristics of this specific “axis type”. 

5.2.	Claim 2 however recites a new (“a central axis in a plan view”) that may (or not) been related to the same original “central axis” type. Proper clarification and rework is still required.

35 USC § 103 

6	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -8) are rejected under 35 U.S.C. 103 as being unpatentable over Friend; et al
(US 9,454,147; hereafter "Friend") in view of Wu; et al. (US 2017/0101761; hereafter "Wu").

Claim 8 (Original): Friend discloses the invention substantially as claimed - An image pick-up system comprising: (e.g. image pickup system (71, 74); Fig, 4; [Friend; 7: 45] installed
in a earth machine of Figs, (2); [Friend])
an earth-moving machine including a main body, (e.g. see Fig, (2); [Friend)
a work implement including a boom rotatably attached to the main body, (e.g. see also similar in Fig, (2); [Friend]) 
and an image pick-up apparatus attached to the main body; (e.g. see analogous image sensors in Figs, (2; 4); [Friend])
It is note that Friend briefly teaches (not shown) the implementation of a control module (55) able to control operation of the earth-moving machine - Fig. 1; [Friend; 5: 10])
For the solely purpose of additional clarification regarding the functionality of a control mechanism associated with the optical system as claimed, Wu discloses a similar excavation machine, having a control module (30) of the same, employing visual sensor data (M4) as shown in Fig. 4; [Wu].)
Wu further teaches - the controller disallowing image pick-up by the image pick-up apparatus, (e.g. see module status switch; [Wu; 0061]) when an angle formed by the boom with respect to a ground where the earth-moving machine is located is not smaller than a predetermined first angle; (e.g. a switch machine/control module's state, 
It would have been obvious to an ordinary skill artisan in the art before the effective filling date of the invention ta have used the teaching of Friend with the control module of Wu, in order to provide (e.g. better efficiency of the machine mechanical elements; [0006 -0007]).

Claim 3 (Original): Friend/Wu discloses - An earth-moving machine comprising: 
a main body; 
a work implement including a boom rotatably attached to the main body; 
an image pick-up apparatus attached to the main body; and 
a controller, the controller disallowing image pick-up by the image pick-up apparatus, when an angle formed by the boom with respect to a ground where the earth-moving machine is located is not smaller than a predetermined first angle. (Current claim lists all the same elements as recite in claims (1, 8) and is therefore rejected on the same premise.)

Claim 4 (Original): Friend/Wu discloses - The earth-moving machine according to claim 3, further comprising an operation apparatus configured to accept an operation for performing image pick-up by the image pick-up apparatus, wherein the controller disallows the operation apparatus to accept the operation for performing image pick-up by the image pick-up apparatus, when the angle formed by the boom with respect to the ground where the earth-moving machine is located is not smaller than the first angle. (Current claim lists all the same elements as recite in (1, 2, 8) and is therefore rejected on the same premise. In addition see switch capabilities of the machine components as disclosed in [Wu; 0061-0063]; the same motivation applies herein equally as well.)

Claim 5 (Original): Friend/Wu discloses - The earth-moving machine according to claim 4, wherein the controller allows the operation apparatus to accept the operation for performing image pick-up by the image pick-up apparatus, when the angle formed by the boom with respect to theApplication No. 15/758,074Docket No.: 209083-0141-00-US-575258Amendment dated November 17, 2020Page 4 Reply to Office Action of August 20, 2020ground where the earth-moving machine is located becomes not greater than a second angle smaller than the first angle in a state where acceptance, by the operation apparatus, of the operation for performing image pick-up by the image pick-up apparatus is impossible. (The same rationale and motivation applies as given for the claims (1, 2). In addition see switch status/capabilities of the machine components as recites in [Wu; 0061-0063]; same motivation applies herein equally as well.)

Claim 6 (Previously presented): Friend/Wu discloses - The earth-moving machine according to claim 3, further comprising a display apparatus configured to display whether or not image pick-up by the image pick-up apparatus is possible; (e.g. see similar configuration in Figs, (4 -5); [Friend; 03: 30]; see also display (76); [Wu; 0033].)  

Claim 7 (Previously presented): Friend/Wu discloses - The earth-moving machine according to claim 3, wherein the earth-moving machine is of small swing radius type; (e.g. see similar in at least (20); [Friend; 03: 30].)  

Claim 1 (Currently Amended) Friend/Wu disclose - An earth-moving machine comprising:  
a main body; (e.g. see similar earth-machines in both Fig. 1-2; [Friend/Wu])
a work implement attached to the main body; and (e.g. see similar earth-machines in both Fig. 1-2; [Friend/Wu])
an image pick-up apparatus including a first image pick-up portion and a second image pick-up portion, (e.g. see plurality of image sensors/portions; Fig, 4; [Friend; 7: 50])
the first image pick-up portion is arranged at a position more distant from the work implement than the second image pick-up portion in a lateral direction of the main body, and (e.g. similar configuration using top-left and bottom-right sensors in Fig. 4; [Friend]
an optical axis of the first image pick-up portion and an optical axis of the second image pick-up portion are inclined away from the work implement at angles different from each other (e.g. see top-left and bottom-right sensors pointing at different FOV, and positioned away from the work-implement, Fig. 4; [Friend]) with respect to the central axis in a plan view in the lateral direction of the main body as a distance from the main body is greater toward a front of the earth-moving machine; (e.g. see sensor positioning in different angle of view, in a lateral axis, Fig 4; [Friend])

Claim 2 (Currently Amended): Friend/Wu - The earth moving machine according to claim 1, wherein the work implement has a central axis in a plan view, and an angle of inclination of the optical axis of the first image pick-up portion with respectApplication No. 15/758,074Docket No.: 209083-0141-00-US-575258Amendment dated November 17, 2020Page 3Reply to Office Action of August 20, 2020 to the central axis is smaller than an angle of inclination of the optical axis of the second image pick-up portion with respect to the central axis; (e.g. see Fig. 4 where plurality of image sensors are positioned at different angles covering different field of views with respect to the work-implement axis; [Friend; 4: 01; 7: 30].)  

   Examiner’s notes

7.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

Prior Art Citations

8.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

US 20160010312 A1	Kurihara; et al.		E02F9/261; E02F9/2012; E02F9/264; 
US 20160265186 A1	Kami; et al.			E02F3/435; E02F9/2004; E02F9/2203; 
US 20160273186 A1	Kami; et al.			E02F9/2296; E02F9/2292; E02F9/265; 
US 20170101761 A1	Wu; et al. 			E02F9/22; E02F9/262; E02F3/32; 
US 20180058044 A1	Degushi; et al.		H04N7/181; H04N7/18; H04N13/239;
US 20190360176 A1	Shimoda; et al.		E02F9/261; G01C3/14; E02F9/24;
US 10480157 B2		Friend; et al.			E02F9/2054; E02F9/262; E02F9/265; 
US 8948981 B2		Wei; et al.			E02F9/2045; E02F3/841; B60P1/00
US 9256227 B1		Wei; et al.			E02F9/262; E02F9/261; E02F9/205;

      					        CONCLUSIONS
  
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.